Gray, J.
The motions upon the petitions for the withdrawal on the above entitled appeals should be granted.
The objections of Andrew J. Shipman, who has claimed to be attorney for the corporation of the church of St. Stephen, cannot avail against the desire of that corporation as expressed by the vestry. The wardens and vestrymen elected at the Easter election, 1891, represent the corporation appellant in the above action and proceeding, and they have authorized the motions now made through attorneys named for that purpose. To permit the appeals to continue *516to be prosecuted would be to deny the right to an appellant to discontinue litigation; with no other reason than to gratify the wishes of an attorney who, whatever the fornida^ tion of his original authority to appear, has ceased to represent the litigant. There is nothing in the procedure which is objectionable, and we see no reason for denying the appellant’s applications.
There will be no costs awarded to any of the parties as against the other, except ten dollars costs of each of the two motions against the attorney Shipman in favor of the corporation of the church of St. Stephen.
All concur, except Finch, J., absent.